t c summary opinion united_states tax_court christian r calimer petitioner v commissioner of internal revenue respondent docket no filed date christian r calimer pro_se nancy l spitz for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal income taxes and an addition_to_tax of dollar_figure under sec_6651 for the issues for decision are whether for each year in issue petitioner is entitled to deductions for meals_and_lodging expenses and whether for petitioner is liable for an addition_to_tax under sec_6651 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san diego california petitioner is a special_agent for the naval criminal investigative service ncis according to recruiting materials published by ncis during their careers ncis special agents can look forward to a wide range of assignments including some overseas in locations such as great britain italy and japan tours of duty inside the continental_united_states average from four to six years depending upon the needs of ncis overseas tours vary from two to three years generally with opportunities to extend again depending on the needs of the service afloat tours and tours in a limited number of isolated locations overseas are generally limited to one year with the exception of afloat and isolated tours special agents are accompanied by their families petitioner’s career as an ncis special_agent fits the above description he was hired in with a post of duty in pearl harbor hawaii his first 1-year afloat tour aboard an aircraft carrier began in he was assigned to the philippines from until and then assigned to a 6-month afloat tour on board an aircraft carrier in he was assigned to virginia beach virginia where he purchased a home and remained until in date he was relocated to guam where he remained throughout the years in issue his initial assignment to guam was for years but it was extended for a year in he was transferred to san diego california where he remained until his transfer to miami florida in in connection with being relocated to guam petitioner was authorized real_estate relocation expenses by ncis if he elected to sell his house in virginia beach which he did not do asa civilian federal employee he was not entitled to and did not receive a living quarters allowance while in guam his rate of pay however was increased by percent because of a non- foreign cost of living allowance post differential petitioner’s federal_income_tax return was timely filed his federal_income_tax return was due on date and filed on date the expenses that petitioner incurred for meals_and_lodging while living in guam during the years in issue are deducted as unreimbursed employee business_expenses on his federal_income_tax returns for those years - in the notice_of_deficiency respondent disallowed the deductions for meals_and_lodging expenses claimed for each year in issue according to the explanation in the notice petitioner’s travel living_expenses while in guam are not deductible because petitioner’s assignment to guam was for a period of at least months for respondent also imposed a dollar_figure addition_to_tax under sec_6651 because petitioner’s return was filed more than days late discussion i traveling expense deductions ordinarily a taxpayer may not deduct personal expenses such as the costs of meals_and_lodging see sec_262 however traveling expenses including meals_and_lodging incurred by a taxpayer during the taxable_year while traveling away from home in the pursuit of a trade_or_business are deductible see sec_162 to qualify for deduction under sec_162 the traveling expense must be reasonable and necessary incurred while the taxpayer was traveling away from home and directly related to the conduct of the taxpayer’s trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home see 74_tc_578 67_tc_1 49_tc_557 - - for each year in issue petitioner claimed deductions for meals_and_lodging expenses_incurred in guam respondent concedes that the amounts deducted each year were paid_or_incurred for the designated purposes the parties disagree as to whether the meals_and_lodging expenses were incurred while petitioner was traveling away from his tax_home for business purposes generally a taxpayer’s tax_home is determined by the location of the taxpayer’s regular or principal if more than one regular place of business regardless of where the taxpayer’s residence is located see mitchell v commissioner supra pincite kroll v commissioner supra pincite sec_1_911-2 income_tax regs usually if the location of the taxpayer’s regular place of business changes so does the taxpayer’s tax home--from the old location to the new location--unless the period of employment at the new location is or is reasonably expected to be temporary see kroll v commissioner supra pincite mitchell v commissioner tcmemo_1999_283 by law a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 according to petitioner guam was not his tax_home during the ' for tax years ending after date the taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_788 amended sec_162 to relax this rule in the case of certain federal employees assigned to temporary duty stations to investigate federal crimes -- - years in issue because his assignment there was temporary see 86_tc_589 mitchell v commissioner tcmemo_1999_283 respondent relying upon the above-quoted language of sec_162 contends that petitioner’s assignment to guam cannot be considered temporary respondent points out that petitioner’s assignment to guam was for an initial period of years and that petitioner actually spent years there according to respondent petitioner’s tax_home was guam during the period that he was assigned and lived there respondent argues that the meals_and_lodging expenses_incurred by petitioner during his guam assignment are nondeductible personal expenses because the expenses were not incurred while petitioner was traveling away from his tax_home see sec_262 for the following reasons we agree with respondent as an ncis special_agent petitioner was required to relocate and did so regularly during his career given his employment history we can understand why petitioner might consider all of his assignments to be temporary as that word is commonly used and understood nevertheless because petitioner’s assignment to guam was for a period that exceeded year it cannot be treated as a temporary assignment for federal_income_tax purposes consequently when he was transferred from virginia beach to guam guam became his regular place of business and therefore his tax_home it follows that he is not entitled to deductions for meals_and_lodging expenses while working in guam and respondent’s determinations in this regard are sustained ii sec_6651 addition_to_tax petitioner’s federal_income_tax return was due on or before date see sec_6072 but it was not filed until date sec_6651 provides for an addition_to_tax of percent of the amount of the tax required to have been shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate if an income_tax return is not filed within days of the prescribed date for filing including extensions the addition_to_tax imposed is not less than the lesser_of dollar_figure or percent of the amount required to be shown as a tax on the return see sec_6651l a the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect see id petitioner’s return was filed more than days after date the amount required to have been shown as a tax on that return exceeds dollar_figure in the notice_of_deficiency respondent determined that petitioner was liable for a dollar_figure - - addition_to_tax under sec_6651l a petitioner did not explain why his return was filed late because petitioner has not demonstrated that his failure_to_file a timely federal_income_tax return was due to reasonable_cause and not due to willful neglect he is liable for the addition_to_tax under sec_6651 as determined by respondent reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for respondent
